Name: Council Decision of 26 July 2010 on the signing and provisional application of an Agreement between the European Union, Iceland, Liechtenstein and Norway on an EEA Financial Mechanism 2009-2014, an Agreement between the European Union and Norway on a Norwegian Financial Mechanism for the period 2009-2014, an Additional Protocol to the Agreement between the European Economic Community and Iceland, concerning special provisions applicable to imports into the European Union of certain fish and fisheries products for the period 2009-2014, and an Additional Protocol to the Agreement between the European Economic Community and Norway, concerning special provisions applicable to imports into the European Union of certain fish and fisheries products for the period 2009-2014
 Type: Decision
 Subject Matter: European construction;  international affairs;  cooperation policy;  international trade;  fisheries;  economic geography
 Date Published: 2010-11-09

 9.11.2010 EN Official Journal of the European Union L 291/1 COUNCIL DECISION of 26 July 2010 on the signing and provisional application of an Agreement between the European Union, Iceland, Liechtenstein and Norway on an EEA Financial Mechanism 2009-2014, an Agreement between the European Union and Norway on a Norwegian Financial Mechanism for the period 2009-2014, an Additional Protocol to the Agreement between the European Economic Community and Iceland, concerning special provisions applicable to imports into the European Union of certain fish and fisheries products for the period 2009-2014, and an Additional Protocol to the Agreement between the European Economic Community and Norway, concerning special provisions applicable to imports into the European Union of certain fish and fisheries products for the period 2009-2014 (2010/674/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The following financial mechanisms and cooperation programmes expired on 30 April 2009:  the EEA Financial Mechanism 2004-2009 provided for in Protocol 38a to the Agreement on the European Economic Area (EEA Agreement) (1), as subsequently supplemented with an addendum in 2007 upon Bulgaria and Romania becoming contracting parties to the EEA Agreement (2),  the Norwegian Financial Mechanism 2004-2009 provided for in the Agreement between the Kingdom of Norway and the European Community on a Norwegian financial mechanism for the period 2004-2009 (3),  the Cooperation Programme mentioned in the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning a Cooperation Programme for Economic Growth and Sustainable Development in Bulgaria (4), and  the Cooperation Programme mentioned in the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning a Cooperation Programme for Economic Growth and Sustainable Development in Romania (5). (2) The need to alleviate economic and social disparities within the European Economic Area persists. Therefore a new mechanism for the financial contributions of the EEA EFTA States and a new Norwegian financial mechanism should be established. (3) To this end, the Commission has negotiated, on behalf of the Union, an agreement with Iceland, Liechtenstein and Norway on a new EEA financial mechanism for the period 2009-2014 as well as an annex to that agreement. The annex will take the form of a protocol, to be named Protocol 38b to the EEA Agreement. To the same end, the Commission has also negotiated, on behalf of the Union, an agreement with Norway on a new Norwegian financial mechanism for the period 2009-2014. (4) Subject to their conclusion at a later date, these agreements should be signed. (5) The special provisions applicable to imports into the Union of certain fish and fisheries products originating in Iceland and Norway, provided for in the following protocols, expired on 30 April 2009 and should be reviewed in accordance with Article 2 of each of those protocols:  Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland consequent on the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (6),  Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent on the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (7),  Additional Protocol to the Agreement between the European Economic Community and Iceland consequent on the Accession of the Republic of Bulgaria and Romania to the European Union (8),  Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent on the accession of the Republic of Bulgaria and Romania to the European Union (9). (6) To this end, the Commission has negotiated, on behalf of the Union, new additional protocols to the free trade agreements respectively with Iceland and Norway, to lay down special provisions applicable to imports into the Union of certain fish and fisheries products originating in Iceland and Norway for the period 2009-2014. (7) Subject to their conclusion at a later date, these additional protocols should be signed. (8) The replacement of the existing financial mechanisms by new mechanisms, which relate to different time periods, different amounts of funds, and different implementing provisions, as well as the renewal and extension of the concessions relating to certain fish and fisheries products, taken as a whole, constitute an important development of the association with the EEA EFTA States, which justifies the recourse to Article 217 of the Treaty on the Functioning of the European Union. (9) Pending the completion of the procedures required for their conclusion, the Agreements referred to in recital 4 and the Protocols referred to in recital 7 should be applied on a provisional basis, HAS ADOPTED THIS DECISION: Article 1 The signing of the following agreements and protocols is hereby approved on behalf of the Union, subject to their conclusion:  Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2009-2014 and the Annex thereto,  Agreement between the European Union and the Kingdom of Norway on a Norwegian Financial Mechanism for the period 2009-2014,  Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland and the Annex thereto,  Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway and the Annex thereto. The texts of the Agreements and Additional Protocols and the Annexes thereto are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign these Agreements and Protocols on behalf of the Union, subject to their conclusion. Article 3 Pending the completion of the procedures for their conclusion, the Agreements and Protocols referred to in Article 1, shall be applied on a provisional basis as from the following dates:  the Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2009-2014 and the Annex thereto, as from the first day of the first month following the deposit of the last notification to this effect,  the Agreement between the European Union and the Kingdom of Norway on a Norwegian Financial Mechanism for the period 2009-2014, as from the first day of the first month following the deposit of the last notification to this effect,  the Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland and the Annex thereto, as from the first day of the third month following the deposit of the last notification to this effect,  the Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway and the Annex thereto, as from the first day of the third month following the deposit of the last notification to this effect. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 26 July 2010. For the Council The President S. VANACKERE (1) OJ L 130, 29.4.2004, p. 14. (2) OJ L 221, 25.8.2007, p. 18. (3) OJ L 130, 29.4.2004, p. 81. (4) OJ L 221, 25.8.2007, p. 46. (5) OJ L 221, 25.8.2007, p. 52. (6) OJ L 130, 29.4.2004, p. 85. (7) OJ L 130, 29.4.2004, p. 89. (8) OJ L 221, 25.8.2007, p. 58. (9) OJ L 221, 25.8.2007, p. 62.